 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6
                                      EASTERN DISTRICT OF CALIFORNIA
 7

 8   MATTHEW B. CRAMER,                                      )
                                                             )       Case No: 1:19-cv-000161-DAD-SKO
                       Plaintiff,                            )
 9                                                           )
             vs.                                             )       FINDINGS AND RECOMMENDATIONS
10                                                           )       TO DENY MOTION FOR LEAVE TO
     BARRY JONES, et al.,                                    )       PROCEED IN FORMA PAUPERIS
11                                                           )
                       Defendants.                           )       (Doc. 2)
12                                                           )
                                                             )       TWENTY-ONE (21) DAY OBJECTION
13                                                           )       DEADLINE
                                                             )
14

15                                           I.         INTRODUCTION

16           Plaintiff Matthew B. Cramer, a prisoner at North Kern State Prison, filed this pro se civil
17   rights action pursuant to 42 U.S.C. § 1983 on February 5, 2019. (Doc. 1 (“Compl.”).) Plaintiff
18   seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. §1915. (Doc. 2).
19           The Prison Litigation Reform Act (“PLRA”) was enacted, and became effective, on April
20   26, 1996. It provides that a prisoner may not bring a civil action or appeal a civil judgment under
21   28 U.S.C. § 1915 “if the prisoner has, on 3 or more prior occasions, while incarcerated or detained
22   in any facility, brought an action or appeal in a court of the United States that was dismissed on the
23   grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,
24   unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
25   “Section 1915(g)’s cap on prior dismissed claims applies to claims dismissed both before and after
26   the [PLRA’s] effective date.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).
27           The Court takes judicial notice of the following Eastern District of California cases1:
28
     1
      This Court may take judicial notice of its own records and the records of other courts. See United States v. Howard,
     381 F.3d 873, 876 n.1 (9th Cir. 2004); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980); see also Fed. R.
                                                                 1
 1   Cramer v. Schwarzenegger, case number 1:08-cv-01310-GSA (dismissed April 24, 2009, for

 2   failure to state a claim; no appeal filed); Cramer v. Calif. Dep’t of Justice, 2:00-cv-02374-DFL-

 3   DAD (dismissed Sept. 26, 2001, for failure to state a claim and frivolous; no appeal filed); and

 4   Cramer v. Ty Warner, Inc., 2:00-mc-00099-FCD-GGH (dismissed Jul. 26, 2001, for failure to state

 5   a claim; no appeal filed). Accordingly, prior to the date he filed this action, Plaintiff had at least

 6   three strikes under section 1915(g), and he may proceed in forma pauperis only if he is seeking

 7   relief from a danger of serious physical injury which was “imminent” at the time of filing. See

 8   Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007).

 9           Under the law of the circuit, a plaintiff must be afforded an opportunity to persuade the

10   court that section 1915(g) does not bar in forma pauperis status for him. See Andrews v. King, 398

11   F.3d 1113, 1120 (9th Cir. 2005). Here, Plaintiff preemptively alleged in his complaint that he “is

12   in fear of his life.” (Compl. at 3.) For the reasons set forth below, however, the undersigned finds

13   that Plaintiff does not qualify for the imminent danger exception.

14                                       II.       DISCUSSION
15   A.      Legal Standard
16           The availability of the imminent danger exception “turns on the conditions a prisoner faced
17   at the time the complaint was filed, not at some earlier or later time.” Cervantes, 493 F.3d at 1053.
18   “Imminent danger of serious physical injury must be a real, present threat, not merely speculative
19   or hypothetical.” Blackman v. Mjening, 1:16-cv-01421-LJO-GSA-PC, 2016 WL 5815905, at *1
20   (E.D. Cal. Oct. 4, 2016). To meet his burden under section 1915(g), Plaintiff must provide “specific
21   fact allegations of ongoing serious physical injury, or a pattern of misconduct evidencing the
22   likelihood of imminent serious physical injury.” Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir.
23   2003). “[V]ague and utterly conclusory assertions” of imminent danger are insufficient. White v.
24   Colorado, 157 F.3d 1226, 1231–32 (10th Cir. 1998).            See also Martin, 319 F.3d at 1050
25   (“[C]onclusory assertions” are “insufficient to invoke the exception to § 1915(g) . . . .”). The
26   “imminent danger” exception is available “for genuine emergencies,” where “time is pressing” and
27   “a threat... is real and proximate.” Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002).
28
     Evid. 201.
                                                       2
 1           Additionally, “the complaint of a three-strikes litigant must reveal a nexus between the

 2   imminent danger it alleges and the claims it asserts, in order for the litigant to qualify for the

 3   ‘imminent danger’ exception of section 1915(g). In deciding whether such a nexus exists, we will

 4   consider (1) whether the imminent danger of serious physical injury that a three-strikes litigant

 5   alleges is fairly traceable to unlawful conduct asserted in the complaint and (2) whether a favorable

 6   judicial outcome would redress that injury. The three-strikes litigant must meet both requirements

 7   in order to proceed [in forma pauperis].” Stine v. Fed. Bureau of Prisons, No. 1:13–CV–1883 AWI

 8   MJS, 2015 WL 5255377, at *3 (E.D. Cal. Sept. 9, 2015) (quoting Pettus v. Morgenthau, 554 F.3d

 9   293, 298–99 (2d Cir. 2009)). In making the imminent danger determination the Court must liberally

10   construe Plaintiff’s allegations. Cervantes, 493 F.3d at 1055.

11   B.      Analysis
12           The undersigned has carefully reviewed Plaintiff’s complaint, including his exhibits, and

13   finds that it does not contain “plausible allegations” to suggest he “faced ‘imminent danger of

14   serious physical injury’ at the time of filing.” Id. at 1055 (quoting 28 U.S.C. § 1915(g)). The

15   complaint concerns claims for violations of “due process” and the “Eighth Amendment” against

16   the Chief of Police of Tulare, California, the Chief of Police of Visalia, California, and two police

17   officers with the Visalia Police Department, for allegedly acting in concert to “fake” search

18   warrants and “steal” recovered and impounded property. (Compl. at 4–5.) With respect to

19   “imminent danger,” Plaintiff alleges that “[d]ue to [the] recent full blown arrests of Visalia

20   [Department] Detectives Shane Logan and Brian Ferreira, Plaintiff . . . is in fear of his life due to

21   his naming of other [Visalia Police Department] officers,” and that “[o]nce this case is noted,

22   Plaintiffs’ [sic] life will be in danger, Plaintiff is exposing officers [sic] corruption.” (Compl. at 3.)

23           The availability of the imminent danger exception “turns on the conditions a prisoner faced

24   at the time the complaint was filed, not at some earlier or later time.” Cervantes, 493 F.3d 1047,

25   1053. Plaintiff’s generalized fear of potential harm to be suffered in the future due to his filing of

26   this lawsuit is insufficient to satisfy section 1915(g)’s “imminence” requirement. See id. at 1055.

27   Plaintiff has also failed to allege a threat of imminent serious physical injury that beyond that which

28   is merely speculative or hypothetical. See Blackman, 2016 WL 5815905, at *1. See also Martin,

                                                         3
 1   319 F.3d at 1050; White, 157 F.3d at 1231–32. Here, it is not clear that the named defendants are

 2   even aware of this case that he will allegedly be retaliated against for filing—as they have not yet

 3   been served. Cf. Logan v. Tomer, Case No. 1:17–cv–00887–EPG (PC), 2017 WL 3896364, at *2

 4   (E.D. Cal. Sept. 6, 2017) (finding prisoner’s allegations that he was retaliated for filing a lawsuit

 5   failed to show cause that he was in imminent danger when he filed the complaint).

 6            Finally, even if the allegations concerning prospective retaliation by the named defendants

 7   constituted such an imminent threat, it is not related to the claims in his case. See Stine, 2015 WL

 8   5255377, at *1; see also Pettus, 554 F.3d at 198–99. Here, Plaintiff seeks the “investigation and

 9   recovery” of his property, including cash, vehicles, and weapons, that he contends Defendants stole

10   and/or improperly impounded in violation of his constitutional rights. (Compl. at 6. See also id. at

11   3–5.) The allegations regarding any retaliation by Defendants for filing this case do not have a

12   nexus to his claims: Plaintiff does not allege, for example, that Defendants’ theft or acts of

13   impoundment have put him in imminent danger. Put another way, Plaintiff has not shown that he

14   is in imminent danger that would be redressed by this lawsuit.2

15                                   III.          CONCLUSION AND ORDER

16            Because Plaintiff has, while incarcerated, accumulated more than three “strikes” pursuant

17   to § 1915(g), and he fails to make a “plausible allegation” that he faced imminent danger of serious

18   physical injury at the time he filed his complaint, he is not entitled to the privilege of proceeding in

19   forma pauperis in this civil action. See Cervantes, 493 F.3d at 1055; Rodriguez v. Cook, 169 F.3d

20   1176, 1180 (9th Cir. 1999) (finding that 28 U.S.C. § 1915(g) “does not prevent all prisoners from

21   accessing the courts; it only precludes prisoners with a history of abusing the legal system from

22   continuing to abuse it while enjoying IFP status”); see also Franklin v. Murphy, 745 F.2d 1221,

23   1231 (9th Cir. 1984) (“[C]ourt permission to proceed IFP is itself a matter of privilege and not

24   right.”).

25
     2
26     Plaintiff instead alleges that it is the lawsuit itself that gives rise to the imminent danger of serious physical injury.
     Plaintiff, however, “cannot create the imminent danger so as to escape the three strikes provision of the PLRA.”
27   Ransom v. Ortiz, No. 1:11-cv-00617-LJO-GBC (PC), 2012 WL 3639120, at *4 (E.D. Cal. Aug. 23, 2012) (quoting
     Taylor v. Walker, Civil No. 07-706-MJR, 2007 WL 4365718, *2 (S.D. Ill. Dec. 11, 2007)). “To hold otherwise would
28   eviscerate the rule because every prisoner would then avoid the three strikes provision . . . .” Id. (quoting Muhammed
     v. McDonough, No. 3:06-cv-527-J-32TEM, 2006 WL 1640128 (M.D. Fla. June 9, 2006)).
                                                                  4
 1            Accordingly, IT IS HEREBY RECOMMENDED that:

 2            1.       Plaintiff's motion to proceed in forma pauperis (Doc. 2) be denied with prejudice

 3   under 28 U.S.C. § 1915(g);

 4            2.       Plaintiff be directed to submit, within fourteen (14) days after the district judge

 5   adopts these findings and recommendations, the full filing fee of $400.00;3 and

 6            3.       Plaintiff be informed that failure to timely pay the filing fee will result in the

 7   dismissal of this action without prejudice.

 8            These Findings and Recommendations will be submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l)(B). Within twenty-

10   one (21) days after being served with these Findings and Recommendations, Plaintiff may file

11   written objections with the Court. The document should be captioned “Objections to Magistrate

12   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections within

13   the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d

14   834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

15            The Court DIRECTS the Clerk to send a copy of this Order to Plaintiff at his address listed

16   on the docket for this matter.

17   IT IS SO ORDERED.
18

19
     Dated:        February 19, 2019                                         /s/   Sheila K. Oberto                    .
                                                                 UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27
     3
28     The full fee includes the $350.00 filing fee and the $50.00 administrative fee. In contrast, plaintiffs proceeding in
     forma pauperis need not pay the $50.00 administrative fee.
                                                               5
